Appellant has appealed from an order of the Children’s Court of Delaware county, adjudging that the custody of Mildred Samuels, a child of the parties, be awarded to the child welfare agent and the commissioner of public welfare of Delaware county, until the further order of that court. Appellant is also seeking a review of the final order of such Children’s Court requiring him to support the infant. Appellant and respondent have been separated since April 7, 1933. Respondent had the custody of the child, who is seven years of age, from the time of the separation until the institution of this proceeding. There is evidence to support the determination of the Children’s Court that appellant is not a suitable person to have the custody of the infant. The court assumes that the infant will not be placed in an institution. The determination of the Children’s Court should be affirmed. *903Appellant is not entitled to a review in this court of the order of the Children’s Court requiring him to support the child and it is, therefore, dismissed. The appeal from that order should be to the Supreme Court and heard by a justice of such court at chambers in the county where the Children’s Court is located. (Children’s Court Act, § 43; People v. Bennett, 243 App. Div. 578.) Determination unanimously affirmed, without costs. Present — HUI, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.